Citation Nr: 0303639	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  99-07 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a respiratory 
disability, variously diagnosed as allergic rhinitis, 
sinusitis, and allergic rhinosinusitis.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to May 1968. 

This case comes before the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In March 2000, the veteran's claim was remanded to schedule 
him a hearing with a member of the Board.  A July 2001 
statement from the veteran's representative noted that he 
wished to cancel the scheduled hearing.  


FINDINGS OF FACT

1. All evidence requisite for equitable disposition of the 
veteran's claim for service connection has been obtained and 
examined, and all due process concerns as to the development 
of the claim have been addressed.

2.  A respiratory disability -- to include allergic rhinitis, 
sinusitis, and allergic rhinosinusitis -- pre-existed 
service.

3.  The veteran's respiratory disability -- to include 
allergic rhinitis, sinusitis, and allergic rhinosinusitis -- 
increased in disability during service.

4.  The veteran's respiratory disability -- to include 
allergic rhinitis, sinusitis, and allergic rhinosinusitis -- 
was aggravated by service.


CONCLUSION OF LAW

1. A respiratory disability to include allergic rhinitis, 
sinusitis, and allergic rhinosinusitis pre-existed and was 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303 (2002).  In 
general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304; Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).

A veteran is presumed to be in sound condition except for 
defects noted when examined and accepted for service, 
although this presumption of soundness may be rebutted by 
clear and unmistakable evidence that the condition manifested 
in service existed before service.  See 38 U.S.C.A. § 1111 
(West 2002); 38 C.F.R. § 3.304 (2002).  A preservice 
condition will be considered to have been aggravated by 
service when there is an increase in disability during 
service, unless the increase in disability is due to the 
natural progress of the condition; there is a presumption of 
aggravation (which may be rebutted by clear and unmistakable 
evidence) if the disability increased in severity during 
service, but such does not apply when there was no such 
increase.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306 (2002).

Under 38 C.F.R. § 3.380, diseases of allergic etiology may 
not be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress or as due to the 
inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding in the absence of or 
removal of the allergen are generally regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the whole 
evidentiary showing.  See 38 C.F.R. § 3.380 (2002).

The veteran contends that he currently suffers from a 
respiratory disability, which was aggravated by service, and 
that service connection for his respiratory disability is 
appropriate. After a review of the evidence, the Board finds 
that his contentions are supported by the record, and that 
his claim of service connection for a respiratory disability 
is appropriate.

I.  Service Connection for a Respiratory Disability

As stated above, a veteran will be considered in sound 
condition upon entering service except for noted defects.  
See 38 C.F.R. § 3.304(b) (2002).  In the current case, the 
veteran marked in the patient history section of his October 
1965 enlistment examination report that he had previously 
suffered from shortness of breath, chronic cough, and 
pain/pressure in his chest with a note that he had a seasonal 
and lingering cold and chronic cough.  However, no defects 
were noted by the examiner in his enlistment examination 
report and the veteran received a normal evaluation for his 
sinuses upon his entrance into service.  An August 1966 
treatment record showed that the veteran complained of asthma 
and wheezing.  A notation of nasal mucosa and clearing blood 
from the veteran's nose was made on a service medical record 
dated in August 1967.  In the patient history section of the 
veteran's May 1968 separation examination report, he again 
noted experiencing shortness of breath, pain/pressure in 
chest, and ear/nose/throat trouble.  The examiner stated that 
the veteran's sinuses were normal in the May 1968 separation 
examination report.    

Private outpatient records show treatment from 1988 to 1995 
for allergic sinusitis, cough, and sinus congestion.  A 
December 1995 treatment record from Dr. Pratt states that the 
veteran has a history of allergies, intermittent headaches, 
boggy nasal mucosa, pharynx "inejected", and maxillary 
sinus tenderness.  Private records from Dr. Pratt dated 
through November 1998 again show treatment for allergic 
rhinitis and sinus congestion.  In a June 1988 letter, Dr. 
Issacs stated that veteran has been a patient since January 
1985 and has a history of many years of sinus pain including 
periodic frontal swelling as well as nasal discharge that is 
often tinged with blood.  Diagnoses of allergic rhinitis and 
rhinitis medicamentosa were listed in the letter.

An October 1998 VA examination report listed a diagnosis of 
allergic rhinitis, chronic sinusitis, and multiple 
environmental allergies by history.  The veteran complained 
of chronic daily problems with his sinuses and has blood 
drainage during severe attacks.  The examiner stated that the 
veteran had no discharge or purulent exudate but that he 
observed tenderness over the frontal sinuses.  X-ray reports 
revealed mucosal thickening of the left maxillary and right 
ethmoid sinuses consistent with chronic sinusitis.  

In the most recent VA examination report dated in October 
2002, a diagnosis of chronic allergic rhinosinusitis was 
noted.  The examiner stated that the veteran had no evidence 
of nasal obstruction or purulence but noted erythema of the 
nasal mucosa bilateral and an area of crusting on the 
anterior interior area of the nasal septum on the right.  In 
a November 2002 addendum to the report, the examiner opined 
that it was impossible to distinguish the two diagnoses of 
allergic rhinitis and sinusitis and again listed a diagnosis 
of allergic rhinosinusitis.  The examiner explicitly stated 
that the veteran's symptoms did worsen during military 
service and noted that it was "difficult to say whether this 
is a natural process of the disease as the patient traveled 
to a different country with different allergens present in 
his environment".  It was further noted in the addendum that 
it "may be safe to assume that he was suffering from acute 
exacerbation of his allergic symptoms".  Finally, the 
examiner stated that the veteran's respiratory disability was 
not seasonal allergies and that the veteran did not state he 
had any alteration or improvement in his symptoms when he 
left Vietnam.         

Based upon the evidence discussed above, the Board finds that 
the presumption of soundness at entry into service is 
rebutted by the evidence of record, and that veteran's 
respiratory disability did pre-exist his military service.  
The Board acknowledges that the veteran's service medical 
records do not show a diagnosis of a respiratory disease.  
Nonetheless, the veteran did exhibit similar symptoms, like 
bloody drainage from his nasal passages and nasal mucosa, 
during his active military service as well as after 
separation.  The November 2002 VA medical opinion states that 
the veteran's "symptoms of chronic allergic rhinosinusitis 
have been lifelong".  Moreover, several private physician 
treatment records note that the veteran had a long history of 
symptoms of a respiratory disability.  

While under 38 C.F.R. § 3.306 the veteran's current 
respiratory disability was classified as a pre-existing 
condition, there is also evidence of record that shows his 
disability increased in severity because of military service.  
In the November 2002 VA examination report addendum, the 
examiner stated that the veteran's symptoms did worsen during 
military service and noted that it was "difficult to say 
whether this is a natural process of the disease as the 
patient traveled to a different country with different 
allergens present in his environment".  This evidence 
establishes that the veteran has a presumption of 
aggravation, which can only be rebutted by clear and 
unmistakable evidence.  See 38 C.F.R. § 3.306(a) (2002). 

The record contains competent medical evidence -- including a 
VA medical examiner's opinion, private treatment records, and 
statements from the veteran -- to show that the veteran's 
disability pre-existed and was worsened by military service.  
Moreover, the record does not contain clear and unmistakable 
evidence rebutting the presumption of aggravation, as both 
the October 2002 VA examination report and November 2002 
addendum do not rule out that the veteran's pre-existing 
respiratory disability was aggravated by service.  In 
addition, the Board should resolve every reasonable doubt in 
the veteran's favor.  See 38 C.F.R. § 3.102 (2002).  The 
addendum stated that the veteran's allergic symptoms worsened 
in service, but says it is too "difficult" to determine 
whether the increase in his respiratory disability was due to 
the natural progress of the condition.  Resolving the benefit 
of the doubt in favor of the veteran, the evidence is at 
least in equipoise and warrants a finding that his claim for 
service connection should be granted.  Consequently, the 
veteran's claim of service connection for a respiratory 
disability must be granted.



II.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to service connection for a respiratory 
disability.  The appellant has not indicated the existence of 
any pertinent evidence that has not already been requested, 
obtained, or attempted to be obtained.  The RO made all 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  All evidence identified by the 
veteran relative to this claim has been obtained and 
associated with the claims folder.  The Board acknowledges 
the veteran's January 2003 statement, which noted he was 
unable to obtain records from multiple private physicians who 
were retired or deceased.  Where the veteran acknowledges the 
unavailability of private medical records, the Board is not 
obligated under the duty to assist to seek them out.  See 
Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993) ("VA had no duty to seek 
to obtain that which did not exist").

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
In this regard, the RO sent the veteran a letter dated in 
March 2001, which notified the veteran of the type of 
evidence necessary to substantiate his claim.  These 
documents also informed him that VA would assist in obtaining 
identified records, but that it was the veteran's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  

This case differs from Quartuccio v. Principi, 16 Vet. App. 
183 (2002), in which the Court vacated and remanded the 
Board's decision for VA to obtain additional records, i.e., 
Social Security records, and noted that communications from 
VA did not meet the standard subsequently erected by the 
VCAA, in that they did not specify who is responsible for 
obtaining which evidence.  As this decision of the Board is a 
complete grant of the benefit sought on appeal - i.e., 
service connection for a respiratory disability- the Board 
concludes that sufficient evidence to decide the claim has 
been obtained and that any defect in the notice and 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the veteran.


ORDER

Service connection for a respiratory disability, variously 
diagnosed as allergic rhinitis, sinusitis, and allergic 
rhinosinusitis, is granted. 



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

